928 So. 2d 507 (2006)
William R. DORN a/k/a Bill Dorn, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D06-636.
District Court of Appeal of Florida, Third District.
May 10, 2006.
William R. Dorn a/k/a Bill Dorn, in proper person.
Charles J. Crist, Jr., Attorney General, for appellee.
Before COPE, C.J., and SHEPHERD and ROTHENBERG, JJ.
*508 ROTHENBERG, Judge.
The defendant, William R. Dorn a/k/a Bill Dorn, appeals the summary denial of his motion filed under Florida Rule of Criminal Procedure 3.800(a), in which he sought an additional 104 days of credit for jail time served. Because the record before us fails to conclusively demonstrate that the defendant is not entitled to any relief, we reverse the denial of his motion. See Fla. R.Crim. P. 3.850(d); Fla. R.Crim. P. 9.141(b)(2)(D)("On appeal from the denial of relief, unless the record shows conclusively that the appellant is entitled to no relief, the order shall be reversed and the cause remanded for an evidentiary hearing or other appropriate relief."); see also Gurrola v. State, 925 So. 2d 430 (Fla. 3d DCA 2006); Barfield v. State, 900 So. 2d 723 (Fla. 3d DCA 2005). On remand, the trial court should either attach those portions of the record that conclusively refute the defendant's claim or award him the appropriate credit for time served.
Reversed and remanded.